—Judgment, Supreme Court, New York County (Renee White, J.), rendered March 20, 1991, convicting defendant, upon a plea of guilty, of criminal possession of stolen property in the fourth degree, and sentencing him to five years of probation, unanimously affirmed.
*398Defendant sought to withdraw his plea in light of a single, unspecified assertion of innocence and a claim that he had offered a guilty plea because he felt that he needed medical treatment. Defendant did not indicate at his plea that he was motivated by a desire to obtain medical treatment, and the court did not abuse its discretion in denying his application to withdraw the plea made at sentencing (see, People v McAvoy, 106 AD2d 586, 587, lv denied 65 NY2d 928). Concur—Carro, J. P., Rosenberger, Wallach, Kupferman and Rubin, JJ.